After referral of the issues in this disciplinary proceeding to a referee for a hearing, respondent submitted an affirmation, dated May 28, 1981, in which he tenders his resignation as an attorney and counselor at law (see 22 NYCRR 691.9). Respondent was admitted to practice by this court on June 16, 1965. Respondent acknowledges that he is presently the subject of a disciplinary proceeding instituted by the Grievance Committee for the Second and Eleventh Judicial Districts. Respondent states that his resignation is submitted freely and voluntarily; that he is not being subjected to coercion or duress and that he is fully aware of the implications of submitting his resignation. Finally, respondent acknowledges that he could not successfully defend himself on the merits against the charges pending against him. Generally stated, respondent is accused of giving his client a bogus judgment of divorce and misrepresenting to his client that she was legally divorced; falsely advising his client that a negligence matter had been settled and that he was holding the settlement check; failing to diligently pursue a legal matter entrusted to him, to the prejudice of his client and failing to keep the client apprised of the status of said matter; and failing to co-operate with the Grievance Committee for the Second and Eleventh Judicial Districts and the Grievance Committee for the Tenth Judicial District in their investigations of complaints against respondent. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent’s name be stricken from the roll of attorneys and counselors at law, effective forthwith. Mellen, P. J., Hopkins, Damiani, Titone and Gibbons, JJ., concur.